Citation Nr: 0731022	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-34 371A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral deafness with bilateral stapedectomy and 
tinnitus aurium, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected amputation terminal phalanx, left thumb, terminal 
and greater portion middle phalanx left index finger with 
deformity middle finger left, minor with degenerative changes 
in all joints (left thumb and index finger condition), 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to May 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the RO in Jackson, 
Mississippi.  Jurisdiction over the case was later 
transferred to the RO in St. Petersburg, Florida.  

For the reasons outlined hereinbelow, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.  



REMAND

The veteran testified in August 2007 that his bilateral 
deafness with bilateral stapedectomy and tinnitus aurium, and 
his left thumb and index finger condition, have worsened 
since he was last examined by VA for these disorders in May 
and June 2005.  

The veteran testified to continuing up to the present time to 
receive VA treatment for the two aforementioned disorders on 
appeal, which treatment evidence does not appear to be of 
record.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.  

On remand, the RO should procure the timely, ratable clinical 
evidence necessary to determine whether the appellant meets 
the regulatory criteria for the rating increases he seeks.  

In light of testimony of worsening conditions and the fact 
that it has been over two years since the service-connected 
bilateral deafness with bilateral stapedectomy and tinnitus 
aurium and left thumb and index finger condition were last 
examined by VA in 2005, current examinations are in order.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must try to procure any 
outstanding VA treatment reports 
pertaining to the veteran's bilateral 
deafness with bilateral stapedectomy and 
tinnitus aurium, and his left thumb and 
index finger condition.  The RO is to 
solicit any necessary authorization from 
the veteran to procure such medical 
records.  If any identified Federal 
records are not secured, the RO must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.  

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran a current 
examination, updated notice of what 
evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2006).  

3.  Thereafter, the RO should arrange for 
VA examinations by both an audiologist 
and a physician specialist in ear, nose, 
and throat (ENT) disorders, to determine 
the extent and severity of his service-
connected bilateral deafness with 
bilateral stapedectomy and tinnitus 
aurium.  The claims folder is to be 
provided to the audiologist and the ENT 
specialist for review in conjunction with 
the examinations.  All indicated studies 
should be performed.  In accordance with 
the latest AMIE worksheets for rating 
bilateral deafness with bilateral 
stapedectomy and tinnitus aurium, the 
examiners should provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss.  
The rationale for all opinions expressed 
should be provided.  

4.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an examination 
of his left thumb and index finger 
condition to determine the nature and 
severity of his service-connected 
disorder.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating amputation terminal 
phalanx, left thumb, terminal and greater 
portion middle phalanx left index finger 
with deformity middle finger left, minor 
with degenerative changes in all joints, 
the examiner is to provide a detailed 
review of the veteran's history, and 
current complaints, and the nature and 
extent of this disability.  In this 
regard, the examination report should set 
forth in detail all current symptoms and 
clinical findings concerning the service-
connected disorder, including any noted 
limitation of motion, infection, 
disfigurement, and scars, and, in 
particular, any pain or neurological 
deficit.  The examiner should also 
comment on the effect of flare-ups on the 
service-connected left thumb and index 
finger condition.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, and following any other 
indicated development, the issue of what 
ratings are for assignment for bilateral 
deafness with bilateral stapedectomy and 
tinnitus aurium, and for amputation 
terminal phalanx, left thumb, terminal 
and greater portion middle phalanx left 
index finger with deformity middle finger 
left, minor with degenerative changes in 
all joints, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA.  If any benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
respectfully reminded that claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2007).  


